Case 4:20-cv-00141-RM Document1 Filed 03/31/20 Page ja en

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

ere

 

 

 

    

 

  
    
 

 

 

 

 

 

 

 

If
4a rece en a bOGED
UNITED STATES DISTRICT COURT—= ——— Cory
for the
MA
District of | A 31 2020
Cc
Division By DISTRIEP OF ARIZONE
DEPUTY
) Case No.
Trista di Genova-CHANG (to be filled in by the Clerk’s Office)
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above, )
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
-V- )
THIS DOCUMENT IS NOTIN PROPER FORM ACCORDING
) TO FEDERAL AND/OR LOCAL RULES AND PRACTICES
AND IS SUBJECT TO REJECTION BY THE COURT
Office of AZ Gov. Doug Duchey ) . ; 7ST
Defendant(s) ) REFERENCE: LR y T/ (b) G)
(Write the full name of each defendant who is being sued. If the ) Rule N ae
names of all the defendants cannot fit in the space above, please ) (Kule Nurnber: Secon)

write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT AND REQUEST FOR INJUNCTION

1 The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Trista di Genova-CHANG
5715 S. Anton Pl

Tucson

 

AZ 85757

 

520 271 3844

 

Trista2000@yahoo.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (i/known). Attach additional pages if needed.

Page | of 7
 

Case 4:20-cv-00141-RM

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Document 1 Filed 03/31/20 Page 2 of 7

 

Defendant No. 1
Name
Job or Title (ifknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (f known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Doug Duchey

 

Governor of Arizona

 

Office of Governor Doug Duchey, 1700 W Washington

 

Phoenix

 

AZ 85007

 

6025424331

 

 

 

Pima County Department of Elections

 

6550 S Country Club Rd

 

Tucson

 

AZ 85756

 

5207246830

 

 

Pima County Recorder's Office

 

Anne

 

240 N Stone Ave

 

Tucson

 

AZ 85701

 

520 724 4350

 

 

 

 

 

 

 

Page 2 of 7

 
Case 4:20-cv-00141-RM Document1 Filed 03/31/20 Page 3 of 7

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Il. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[x] Federal question [_] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

42 U.S. Code Title 42 - The Public Health & Welfare; Chapter 2 Sanitation & Quarantine ( 81-114;

Chapter 4 Viruses ( 141); Chapter 6A Public Health Service ( 201-300mm-61; Chapter 8B - Public

Works or Facilities ( 1491); Chapter 21 Civil Rights; Civil Rights Acts; Voting Rights Act of 1965;
Help America Vote Act 2002; National Voter Registration Act of 1993; Voting Accessibility for the
Elderly & Handicapped of 1984.

B. If the Basis for Jurisdiction Is Diversity of Citizenship

 

1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) . , is a citizen of the

 

State of (name)

 

b. If the plaintiff is a corporation

The plaintiff, (ame) , iS incorporated

 

under the laws of the State of (name) 5

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) | , 1s a citizen of
the State of (name) . . Or isa citizen of

 

(foreign nation)

 

Page 3 of 7

 
Case 4:20-cv-00141-RM Document1 Filed 03/31/20 Page 4 of 7

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

 

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

The Governor's office has put the health & safety at risk of ALL ARIZONA VOTERS, by not
DELAYING PRIMARIES; NOT suspending ALL in-person election activities; & REFUSING
TO RESPOND RESPONSIBLY to Citizens Initiatives to vote safely by mail or online or by
phone; jeopardizing the health & safety of ALL CANDIDATES & signees, forced to continue
signature-gathering during a pandemic; REFUSING to upgrade Pima County races to allow
online nomination petitions.

 

Til. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
needed.

 

A. Where did the events giving rise to your claim(s) occur?

National Emergency for Pandemic declared; Gov. refused to delay Arizona primaries Mar. 17, thereby
RESPONSIBLE for 100s of 1000s of AZ voters going to polls - mass infection sites.

Only yesterday called for statewide self-quarantining; however ALL ELECTION OFFICIALS &
STATE EMPLOYEES and CANDIDATES (myself included) FORCED to continue to show up to
work. He should let all state employees work REMOTELY; and allow ALL CANDIDATES to file
petitions & gather signatures ONLINE ONLY; that is, IF he were interested in protecting the public's
health & safety. Furthermore, voter turnout mar. 17 was LESS THAN HALF the norm due to corona
fears; he should be held responsible for risking our health & safety, declare results NULL& VOID; &
hold primaries again.

 

B. What date and approximate time did the events giving rise to your claim(s) occur?

Page 4 of 7

 
Case 4:20-cv-00141-RM Document1 Filed 03/31/20 Page 5 of 7

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

 

A few days before Mar 17 the National Emergency for Pandemic was called by the President. Since
then, it has been DANGEROUS & IMPOSSIBLE for candidates to gather signatures; state employees
CONTINUE to be at-risk by having to show up to work. Candidates are FORCED to file petitions at
the Pima County Department of Elections, INPERSON; & to REVIEW SIGNATURES IN PERSON,
at the Pima County Recorders Office.

 

C. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

I've been forced to continue gathering signatures in person (statewide candidates can gather signatures
ONLINE, why can't we??) even after the National Emergency on Pandemic was called. This poses
GRAVE PUBLIC HEALTH RISKS to meself, my family; everyone I have contact with; as well as the
state & elections officials who are not allowed to do their job Remotely, as they should.

 

IV. Irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you
sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
could not be measured.

I will donate all proceeds from this toward state & election officials & Arizona voters who become ill with the
coronavirus, as a result of Gov. Duchey's CRIMINAL NEGLECT, putting other interests before our health and
safety.

Vv. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Page 5 of 7

 
Case 4:20-cv-00141-RM Document1 Filed 03/31/20 Page 6 of 7

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

I'm asking Your Honor to order the Office of Gov. Duchey to pay the amount of his salary; plus the amount of
all medical costs for Arizonans who contract Covid-19, including state officials; plus appropriate punitive
damages for incompetence and willful neglect of our health and safety.

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing:

 

Signature of Plaintiff
Printed Name of Plaintiff

 

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

 

Street Address
State and Zip Code

 

 

 

Telephone Number

 

Page 6 of 7

 
oc Case 4:20-cv-00141-RM Document1 Filed 03/31/20 Page 7 of 7

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

 

E-mail Address

 

Page 7 of 7

 

 
